United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 04-2160
Issued: July 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 16, 2004 appellant, through counsel, filed a timely appeal from an August 3,
2004 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration.1 Because more than one year has elapsed between the last merit
decision dated April 3, 2003 to the filing of this appeal,2 and pursuant to the Federal Employees’
Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of appellant’s claim.

1

On February 18, 2005 the Board issued an order dismissing the appeal as it had not received a signed
authorization form from appellant authorizing Alan J. Shapiro, Esquire, to represent her. On April 25, 2005 the
Board vacated the order and reinstated the appeal as the statement of representation was submitted with appellant’s
petition for reconsideration.
2

For final adverse decisions of OWCP issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2) (2008).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
On October 30, 2002 appellant, then a 46-year-old mail handler, filed a traumatic injury
claim alleging that on October 27, 2002 she injured her lower back and sustained a pinched
nerve while pulling all-purpose containers and emptying an elevator.
Appellant submitted an October 30, 2002 disability slip from Brent Aubrey, a physician’s
assistant, who attributed her disability on October 30, 2002 to back pain and a pinched nerve.
She was released to return to a desk job on October 31, 2002.
In a December 16, 2002 report, Dr. Edward J. Lairson, a treating Board-certified
physiatrist, provided findings on physical examination and reviewed an x-ray. He diagnosed
lumbar sprain/strain. Appellant related that in late October 2002, she devleoped low back pain
and right leg radicular symptoms due to leaning forward at work. On review an x-ray revealed
L4-5 grade 1 spondylolisthesis and some mild L4-5 degenerative disc narrowing.
By letter dated February 24, 2003, OWCP informed appellant that the evidence was
insufficient to support her claim. She was requested to submit additional medical and factual
evidence and given 30 days to provide this information.
Appellant submitted reports from Dr. Lairson dated January 6, February 4 and
March 6, 2003. Dr. Lairson reiterated the diagnosis of sprain/strain and provided findings on
physical examination. Appellant informed Dr. Lairson that her back symptoms had been
aggravated by her work activities of frequent lifting of 10-pound mail buckets. Dr. Lairson
related the x-ray finding of mild degenerative disc disease and mild spondylolisthesis at L4-5.
By decision dated April 3, 2003, OWCP denied appellant’s claim. It found that there was
not sufficient medical evidence to establish her back condition as a result of the October 27,
2002 employment incident.
In a letter dated May 21, 2004, appellant’s counsel requested reconsideration. She
submitted additional reports from Dr. Lairson dated March 11, 27 and April 18, 2003.
Dr. Lairson reiterated the diagnosis of back sprain/strain. On March 27, 2003 he diagnosed
lumbar sprain/strain, L4-5 degenerative lumbar disc disease and mild L4-5 spinal stenosis.
By decision dated August 3, 2004, OWCP denied appellant’s reconsideration request on
the grounds that it was untimely filed and failed to establish clear evidence of error.

2

LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.4 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.5
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.6
Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,7 if the
claimant’s application for review shows clear evidence of error on the part of OWCP.8 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.10 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.11
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear

4

See J.W., 59 ECAB 507 (2008); Mary A. Ceglia, 55 ECAB 626 (2004);

5

20 C.F.R. § 10.607; see B.W., Docket No. 10-323 (issued September 2, 2010); A.F., 59 ECAB 714 (2008);
Gladys Mercado, 52 ECAB 255 (2001).
6

D.G., 59 ECAB 455 (2008); Cresenciano Martinez, 51 ECAB 322 (2000)

7

20 C.F.R. § 10.607.

8

See M.L., Docket No. 09-956 (issued April 15, 2010); Robert G. Burns, 57 ECAB 657 (2006).

9

Andrew Fullman, 57 ECAB 574 (2006); Alberta Dukes, 56 ECAB 247 (2005).

10

F.R., Docket No. 09-575 (issued January 4, 2010); S.D., 58 ECAB 713 (2007); Joseph R. Santos, 57 ECAB
554 (2006).
11

J.S., Docket No. 10-385 (issued September 15, 2010); D.D., 58 ECAB 206 (2006); Robert G. Burns, supra
note 8.

3

evidence of error.12 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.13
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide for a one-year time limitation period for requesting reconsideration
following an OWCP decision.14 A right to reconsideration within one year also accompanies any
subsequent merit decision on the issues.15 As appellant’s May 21, 2004 request for
reconsideration was submitted more than one year after the most recent merit decision of April 3,
2003, it was untimely. Consequently, she must demonstrate clear evidence of error by OWCP in
denying her claim for compensation.16
Appellant’s traumatic injury claim was denied because the medical evidence was found
insufficient to establish that her back condition was a result of the October 27, 2002 employment
incident. Dr. Lairson’s additional reports are not sufficient to establish clear evidence of error as
he provided no history of the incident or an opinion on how appellant’s back condition was
causally related to the October 27, 2002 employment incident. The Board notes that the reports
from Dr. Lairson are repetitive of statements he made in the reports of record that were
previously reviewed and found insufficient to establish appellant’s claim. Accordingly, this
evidence does not establish clear evidence of error.
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of OWCP’s April 3, 2003 decision denying her claim on the grounds that there was
no medical evidence establishing a diagnosed condition as a result of the October 27, 2002
employment incident. Consequently, OWCP properly denied appellant’s reconsideration request
as it was untimely and failed to establish clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.

12

James Mirra, 56 ECAB 738 (2005); 20 C.F.R. § 10.607(b).

13

See M.L., supra note 8; G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006);

14

20 C.F.R. § 10.607(a).

15

Robert F. Stone, 57 ECAB 393 (2005).

16

Supra note 14; see D.G., supra note 6; Debra McDavid, 57 ECAB 149 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 3, 2004 is affirmed.
Issued: July 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

